DETAILED ACTION
This Office Action is responsive to the application filed on September 24, 2020. Claims 1-10 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
In accordance with 37CFR 1.83(a) and 1.84(o), Figure 3 is objected to because: 
(1) Numerals 303, 304, 306, 307, 308, 309 and 400 associated with plain graphical drawing symbols (boxes, rectangles, etc.) are not indicative as to what said symbols represent. Consequently, the functionality of these elements cannot be readily determined. 
(2) Control signal line(s) must be shown as dashed lines with arrows indicating the direction of control signal line.
All plain symbols must be labeled in words, to facilitate understanding of the drawing by members of the public (see example 1 below).  When the symbols are too small to accommodate internal labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.


    PNG
    media_image1.png
    565
    945
    media_image1.png
    Greyscale

Example 1: elements in the drawings are labeled; fluid lines are solid; control signal lines are dashed lines; arrows show the direction of the fluid and control lines. 

    PNG
    media_image2.png
    378
    655
    media_image2.png
    Greyscale

Example 2: when boxes are too small to accommodate the labeling, external labeling as indicated by the arrows in the example 2 below is acceptable.




Claim Objections
Claims 1 & 10 are objected to because of the following informalities:
In Claim 1, “the propulsor, in particular a fan,” is believed in error for – the propulsor is a fan, --. 
In Claim 10, “the propulsor, in particular a fan,” is believed in error for – the propulsor is a fan, --. 
In Claim 10, “operating the electric motor, gas turbine and electric storage unit” is believed in error for – operating the electric motor, the gas turbine and the electric storage unit --. 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claim 1, the recitation “the controller configured to operate the gas turbine and to control the supply of electric power between the electric motor” renders the claim indefinite. The claim is directed to a method; it is not clear if this recitation amounts to: (i) a method step of operating the gas turbine and controlling power between the motor, storage unit and generator; or (ii) a capability of the controller to operate the gas turbine and control power between the motor, storage unit and generator (with requiring a method step). 
As to Claim 1, “the supply of electric power between the electric motor, the electric storage unit and the electric generator” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 1, the recitation “the controller in cooperation with a tip clearance controller: receiving… determining…. operating…” renders the claim indefinite. It is unclear if the steps are performed by: (i) the controller only; (ii) the tip clearance controller only; or (iii) the controller and the tip clearance controller. 
As to Claim 1, “demand for thrust” at line 14 renders claim indefinite. It is unclear if the recitation refers to: (i) the aforementioned ‘demand for thrust’ of line 11; or another demand from thrust. 
As to Claim 3, “the power obtained from the electric storage unit” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 3, “the difference to the required power to generate the step change in the operation profile” renders the claim indefinite; “the difference”, “the required power”, “the operation profile” and “the step change in the operation profile” each lack sufficient antecedent basis. 
As to Claim 4, “the rotational energy available” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 5, “the electrical system” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 5, “the difference in thrust” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 5, “the electrical storage system” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 7 “the controlling of the tip clearance between the rotator blades and the casing” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 9 “a computer-implemented controller” as recited renders the claim indefinite. It is unclear if this controller refers to: (i) one of the controllers recited in claim 1; or (ii) another controller. 

As to Claim 10, “the supply of electric power between the electric motor, the electric storage unit and the electric generator” lacks sufficient antecedent basis and renders the claim indefinite. 
As to Claim 10, the recitation “the controller being cooperation with a tip clearance controller particularly arrangement and designed for: receiving… determining…. operating…” renders the claim indefinite. It is unclear if the steps (receiving… determining…. operating) are to be performed by: (i) the controller only; (ii) the tip clearance controller only; or (iii) the controller and the tip clearance controller. 
As to Claim 10, “demand for thrust” at line 13 renders claim indefinite. It is unclear if the recitation refers to: (i) the aforementioned ‘demand for thrust’ of line 11; or another demand from thrust. 

Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2019/0345837
“BACIC”
9,546,564
“LEWIS”









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
At least one applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over BACIC in view of LEWIS.
As to Claim 1,  BACIC teaches a control method operating with a hybrid-electric aircraft propulsion system 300 comprising a generator system [308, 309], a propulsor 302, a controller 306 and an electric storage unit 307, the generator system comprising: a gas turbine 309 (HP zone shown in Fig. 6, ¶0091) having a plurality of rotor blades 601 surrounded by a casing 605, the rotor blades separated from the casing by a tip clearance 607 (Fig. 6, ¶0091); and an electric generator 308 arranged to be driven by the gas turbine, the propulsor, in particular a fan 302, with an electric motor 303 arranged to drive the propulsor (¶¶0061-0062); the controller configured to operate the gas turbine and to control the supply of electric power between the electric motor, the electric storage unit and the electric generator in response to a demand for thrust (¶¶0061-0091), the method comprising the controller (¶¶0032-0045, 0061-0093) in cooperation with a tip clearance controller (¶0091, claim 6): receiving a command for a change in demand for thrust (¶¶0042, 0093); determining an operational profile that minimizes a function comprising a measure of fuel supplied to the gas turbine, a transfer of electric power from or to the electric storage unit, a difference between measures of current and demanded thrust (¶¶0043, 0088-0090, 0093),  and the tip clearance over a time period; and operating the electric motor, the gas turbine and the electric storage unit according to the determined operational profile over the time period (¶¶0044, 0043). However, BACIC as discussed so far fails to address the function comprising the tip clearance. 
BACIC further teaches the function of the operational profile may comprise the tip clearance of the gas turbine engine, specifically the full tip clearance models as described in LEWIS (BACIC ¶0086). See also BACIC ¶¶0080-0085. LEWIS teaches full tip clearance models (LEWIS 5:1 to 9:52) and a tip clearance controller which may form part of an engine controller (LEWIS 9:9-27). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the function so it comprises the tip clearance (the method comprising the controller in cooperation with a tip clearance controller: receiving a command for a change in demand for thrust; determining the operational profile that minimizes the function comprising the measure of fuel supplied to the gas turbine, the transfer of electric power from or to the electric storage unit, the difference between measures of current and demanded thrust and the tip clearance over the time period; and operating the electric motor, the gas turbine and the electric storage unit according to the determined operational profile over the time period), in order to advantageously provide clearance control without displacement probes or heavy components using already measured parameters (LEWIS 2:60-64). 

Re Claim 2, BACIC in view of LEWIS teaches the control method according to claim 1. BACIC further teaches a step change in the operational profile is in part performed by power obtained from the electrical storage unit (¶0074).  

Re Claim 2, BACIC in view of LEWIS teaches the control method according to claim 2. BACIC further teaches the gas turbine provides a ramp-up change in the operational profile, while the power obtained from the electrical storage unit makes up the difference to the required power to generate the step change in the operation profile (¶0074).  

Re Claim 4, BACIC in view of LEWIS teaches the control method according to claim 1. BACIC further teaches wherein decrease in thrust is generated by a step change for the gas turbine, the rotational energy available due to the decrease in the thrust being used to charge the electrical storage unit (Fig. 5, ¶0090).  


Re Claim 5, BACIC in view of LEWIS teaches the control method according to claim 1. BACIC further teaches where power obtained from the electrical storage unit is used to generate of gradual, quasi-steady increase in power from the generator, whilst the electrical system compensates for the difference in thrust by charging or discharging the electrical storage system (¶0089).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide BACIC in view of LEWIS such that power obtained from the electrical storage unit is used to generate of gradual, quasi-steady increase in fuel flow to increase power from the generator, whilst the electrical system compensates for the difference in thrust by charging or discharging the electrical storage system, since applying a known technique (in the instant case, increasing fuel flow to a gas turbine to increase power of a generator driven by the gas turbine) to a known device (gas turbine driving a generator) ready for improvement to yield predictable results (increased fuel flow to the gas turbine increasing power to the driven generator correspondingly) would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I) D.

Re Claim 6, BACIC in view of LEWIS teaches the control method according to claim 1. BACIC further teaches wherein the operational profile maintains the tip clearance at predetermined tolerance, in particular a time dependent tolerance (¶¶0074, 0079, 0086, 0088, 0091).  

Re Claim 7, BACIC in view of LEWIS teaches the control method according to claim 1. BACIC further teaches the controlling of the tip clearance between the rotor blades and the casing by controlling a supply of cooling and / or heating air to the casing and / or controlling movement of the casing relative to the rotor blades (¶0091).  
Re Claim 8, BACIC in view of LEWIS teaches the control method according to claim 1. BACIC further teaches the hybrid-electric aircraft propulsion system is part of a propulsion system of an aircraft or a helicopter (¶¶0004, 0074).  

Re Claim 9, BACIC in view of LEWIS teaches the method of claim 1 as discussed above. BACIC further teaches a computer program for instructing a computer-implemented controller to perform the method of claim 1 (¶0092, claim 17).  

As to Claim 10, BACIC teaches a control system for operating a hybrid-electric aircraft propulsion system 300 comprising a generator system [308, 309], a propulsor 302, a controller 306 and an electric storage unit 307, the generator system comprising: a gas turbine 309 (HP zone shown in Fig. 6, ¶0091) having a plurality of rotor blades 601 surrounded by a casing 605, the rotor blades separated from the casing by a tip clearance 607 (¶0091, Fig. 6); and an electric generator 308 arranged to be driven by the gas turbine, the propulsor, in particular a fan 302, with an electric motor 303 arranged to drive the propulsor (¶¶0061-0062); the controller configured to operate the gas turbine and to control the supply of electric power between the electric motor, the electric storage unit and the electric generator in response to a demand for thrust (¶¶0061-0091), the controller being in cooperation with a tip clearance controller (¶0091, claim 6) particularly arranged and designed for receiving a command for a change in demand for thrust (¶¶0042, 0093); determining an operational profile that minimizes a function comprising a measure of fuel supplied to the gas turbine, a transfer of electric power from or to the electric storage unit, a difference between measures of current and demanded thrust over a time period (¶¶0043, 0088-0090, 0093); and operating the electric motor, gas turbine and electric storage unit according to the determined operational profile over the time period (¶¶0044, 0043). However, BACIC as discussed so far fails to address the function comprising the tip clearance. 
BACIC further teaches the function of the operational profile may comprise the tip clearance of the gas turbine engine, specifically the full tip clearance models as described in LEWIS (BACIC ¶0086). See also BACIC ¶¶0080-0085. LEWIS teaches full tip clearance models (LEWIS 5:1 to 9:52) and a tip clearance controller which may form part of an engine controller (LEWIS 9:9-27). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the function so it comprises the tip clearance (the operational profile that minimizes the function comprising the measure of fuel supplied to the gas turbine, the transfer of electric power from or to the electric storage unit, the difference between measures of current and demanded thrust and the tip clearance over a time period), in order to advantageously provide clearance control without displacement probes or heavy components using already measured parameters (LEWIS 2:60-64).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,125,104 in view of LEWIS.  
The claims of ‘104 teach or suggest every element of Claims 1 & 10 of the instant application except a tip clearance controller and that the function of the operational profile comprises the tip clearance. 
LEWIS teaches full tip clearance models (LEWIS 5:1 to 9:52) and a tip clearance controller which may form part of an engine controller (LEWIS 9:9-27) (It is also noted that the function of the operational profile may comprise the tip clearance of the gas turbine engine, specifically the full tip clearance models, as described in LEWIS, in BACIC). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the claims of ‘104 with LEWIS (to include a tip clearance controller and such that the function of the operational profile comprises the tip clearance) in order to advantageously provide clearance control without displacement probes or heavy components using already measured parameters (LEWIS 2:60-64). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
June 15, 2022

/JASON H DUGER/Primary Examiner, Art Unit 3741